PER CURIAM.
The defendant Peter Haberlin, an attorney, was accused by the Oregon State Bar of 22 separate acts of misconduct involving moral turpitude. Among the acts with which he was charged was the issuance of over 20 bad checks, and, while acting as guardian, the embezzlement of funds from the estate of his ward.
The defendant filed no answer or other formal de*565nial of the charges against him and, although duly notified of the time and place of hearing, did not appear before the trial committee.
After a full hearing the trial committee found the defendant guilty of 20 of the charges against him and recommended that he be permanently disbarred. Upon review, the Board of Governors of the Oregon State Bar adopted the findings and recommendation of the trial committee. No petition for review has been filed in this court by the defendant.
We have reviewed the record and approve the findings and recommendation of the Oregon State Bar and the Board of Governors.
“This court has uniformly disbarred attorneys guilty of embezzlement, both when such defalcations resulted in conviction of a crime, and when the defalcations did not result in criminal prosecution.” In re F. Darold Windsor, 238 Or 200, 201, 394 P2d 430.
The defendant is permanently disbarred. The Oregon State Bar shall have judgment against defendant for its costs and disbursements herein.